Edmond, J.
This is a question of settlement. From the facts stated in the special verdict it appears, that Yeaten was born in Huntington, and that his mother, at the time of his birth, was an inhabitant of Huntington, and so remains. Whether, therefore, the settlement of a bastard follows that of the mother, or is attached to the place where it happens to be bom, Yeates must be Considered as an inhabitant of Huntington; and that town must be liable for his maintenance, unless dis charged from that liability by the pauper’s gaining a settlement for himself in the town of Oxford, or elsewhere. *196Did Yeates then, gain a legal settlement in Oxford? 1 think not; for although he in fact resided in Oxford. more than six years < successively before he became chargeable, yet a part.'Of that time he was a minor under the age of twenty-one years, viz. until the 2d of November, 1802; and he became chargeable in less than six years from that tinr^ I know it is contended, that the words in the act relating to the admission of inhabitants (tit. 91.) are general, “ any inhabitant;” that,they extend to minors and apprentices as well as adults, and that six years’ residence after the age of twenty-one is not necessary. The words “ any inhabitant,” as used in this statute, when taken in connection with the subject matter, and the acts contemplated to be done, cannot with propriety be considered in an unlimited sense ; they must be restricted to persons sui juris; to persons eaftable of doing the acts contemplated to be done ; and who, by their own authority, at their own election, may do those acts. To extend the construction so as to embrace idiots, who have no will of their own, would be absurd. To extend them to femes covert, minors, apprentices, or others standing lawfully in a subordinate situation, and owing duties inconsistent with the idea of self direction and self government, would strike at the most important relations in society.
We may inquire, then, what was the actual situation of this pauper, during his residence with Beardsley, and before he attained the age of twenty-one ? Pursuant to a parol agreement between his mother and Beardsley, and with her consent, he went to Beardsley, and lived with him, to learn a trade. Without considering whether the mother, as natural guardian, could bind; or whether the contract could be inferred between the parties ; it is evjj-dent, that the intent with which he removed to Oxford, and the objectin view in continuing there, was to serve as an apprentice, and learn a trade ; and that he did voluntarily, and with his mother’s consent, place himself *197and remain in the character of an apprentice until he was twenty-one. He became, then, apprentice to Beardsley in fact. Beardsley was his master in fact. The relative duties of master and apprentice attached, and remained with his assent until he was of age. During that period, he could not with propriety be said to perform the acts of self removal or self support. During that period, the power of the selectmen of Oxford to remove him was suspended. Independent, therefore, of the proviso in the sixth section, it appears to me, that the pauper did not gain a legal settlement in Oxford.
The proviso at the close of the sixth section is in these words: “ That nothing in this paragraph, or the paragraph next preceding, shall be construed to affect apprentices under age, or servants bought for a time.” This proviso is not limited in its operation to the fifth and sixth sections, but extends equally to the fourth. The fourth section refers, for the manner of removal of the persons therein contemplated, to the provisions in the fifth. The proviso at the close of the sixth refers back to the subject matter of the preceding sections. The fourth and fifth sections, therefore, are so engrafted upon, and incorporated with, each other, that neither is complete, or intelligible, without the other, and may be considered as constituting but one section, without doing violence to the letter of the proviso.
But it is said, that Yeates was not an apprentice; that to constitute an apprenticeship there must be a binding by indenture. So have been the decisions in England. But the decisions there have been founded on a great variety of statute provisions respecting apprentices. The apprentice is to be bound by indenture; the full sum given, or agreed to be given, with an apprentice, is to be written at length; it must bear date on the day it is executed; it must be stamped; duties must be paid, &c. This statutory system of jurisprudence, with the decisions of their courts, may be wise, and well *198adapted to their circumstances, withou t being obligatory on us. Our statutes have none of these provisions; no such regulations have been adopted here. The words jn proviso in our statute are not bound apprentices, but “ apprentices under age and, independent of English statutes, and the construction of their courts on those statutes, (and we have not adopted their words,) may as well intend those who are placed under the government and direction of another to learn a trade, or the art of husbandry, without a written indenture, as those who are bound by deed; those who are apprentices in fact, as well as those who have been bound by deed or indenture in a particular form.
For these reasons I am of opinion, that in the judgment complained of there is nothing erroneous.
The other judges were of the same opinion.
Judgment affirmed.